Exhibit 10.8

GALAXY LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), dated and effective as of June 30,
2015, by and among Baxter International Inc. (“Baxter”), a corporation organized
under the laws of Delaware with a primary address at One Baxter Parkway,
Deerfield, Illinois USA 60015 and Baxter Healthcare SA, a company organized
under the laws of Switzerland with a primary address at Postfach, 8010 Zurich,
Switzerland (each, a “Licensor” and collectively, the “Licensors”), and Baxalta
Incorporated, a corporation organized under the laws of Delaware with a primary
address at One Baxter Parkway, Deerfield, Illinois USA 60015 ( “Licensee”).

WHEREAS, Baxter International Inc. and Licensee are parties to that certain
Manufacturing and Supply Agreement, dated as of June 30, 2015 (the “Supply
Agreement”), pursuant to which the equipment listed on Schedule A to this
License Agreement (including any replacement equipment therefor, the “Round Lake
Baxalta Equipment”) may be transferred to Licensee or its applicable Affiliates
following the termination date of the Supply Agreement (or the portion thereof
or any agreement entered into in connection therewith requiring the use of such
Round Lake Baxalta Equipment) in accordance with the terms of the Supply
Agreement and the terms of the Separation and Distribution Agreement, dated as
of June 30, 2015 between Baxter International Inc. (“Baxter”) and Licensee (the
“Separation Agreement”);

WHEREAS, pursuant to the Supply Agreement, Baxter or one or more of its
Subsidiaries (as defined in the Separation Agreement) may, from time to time,
manufacture additional Production Equipment (as defined in the Supply Agreement)
for Licensee or one or more of its Subsidiaries (as defined in the Separation
Agreement), subject to the conditions and limitations set forth in the Supply
Agreement (such Production Equipment, together with the Round Lake Baxalta
Equipment, the “Applicable Equipment”); and

WHEREAS, Licensors and Licensee have agreed pursuant to the terms of this
Agreement that the license rights described herein shall be provided by
Licensors (or its applicable controlled group Affiliates) to Licensee (and its
controlled group Affiliates);

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter contained, and other good and valuable consideration, the parties
hereto mutually agree as follows:

ARTICLE 1 — DEFINITIONS

The following terms as used in the Agreement shall, unless the content clearly
indicates to the contrary, have the meanings set forth in this Article.
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings given to such terms in the Separation Agreement.

 

  a. “Affiliate” shall have the meaning set forth in the Separation Agreement.

 

1



--------------------------------------------------------------------------------

  b. “Field of Use” means use of the Licensed Technology by Licensee and its
controlled group Affiliates in the production and packaging of products that are
primarily and directly derived from the fractionation of plasma; provided that
the Field of Use expressly excludes the production or packaging of (i) any other
products of Licensee or any of its controlled group Affiliates and (ii) any
products of any Third Party for which Third Parties will receive a majority of
the economic rights related thereto (including with respect to products for
which Licensee or any of its controlled group Affiliates act as contract
manufacturer or in a similar capacity).

 

  c. “Galaxy Devices” means a form-fill-seal packaging machine (or combination
of machines collectively having form-fill-seal functionality) that employs
Galaxy Technology to assemble and fill containers of medical solution within an
interior aseptic environment of such machine, as well as any component or
subassembly thereof to the extent such component or subassembly is not known or
available for purchase by persons other than Baxter and Baxalta or any of their
respective controlled group Affiliates.

 

  d. “Galaxy IP” means all Intellectual Property Rights related to the use of
(or manufacturing or development using) any Galaxy Devices, whether or not now
existing and including any future improvements or developments thereto to the
extent included in the license granted hereunder pursuant to Article 4; provided
that Galaxy IP shall not, for the avoidance of doubt, include any information,
technical data, Know-How, trade secrets or other Intellectual Property Rights
related to the manufacturing or production of the Applicable Equipment (or any
other Galaxy Devices).

 

  e. “Galaxy Technology” means Baxter’s (or its applicable controlled group
Affiliates’) proprietary form-fill-seal process for aseptic manufacturing of
medical solutions in flexible plastic containers, including the steps of forming
such containers from pre-sterilized components, filling such containers with
filtered medical solutions and sealing such containers after filling, all within
an aseptic environment.

 

  f.

“Intellectual Property Rights” means any and all intellectual and industrial
proprietary rights and rights in confidential information of every kind and
description anywhere in the world, including (i) patents and patent
applications, (ii) Internet domain names, trademarks, service marks, trade
dress, trade names, logos and corporate names, and registrations and
applications for registration thereof together with all of the goodwill
associated therewith, (iii) copyrights (registered or unregistered) and
copyrightable works, and registrations and applications for registration
thereof, (iv) mask works and registrations and applications for registration
thereof, and (v) trade secrets and other confidential information (including
ideas, formulas, recipes, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and

 

2



--------------------------------------------------------------------------------

  development information, drawings, specifications, designs, plans, proposals,
non-public data and databases, financial and marketing plans and customer and
supplier lists and information.

 

  g. “Know-How” means any tangible or intangible technical or business
information that is owned or under the control of any Licensor or any of the
Licensors’ controlled group Affiliates, including, without limitation, any
technical facts, specifications, procedures, data, or advice, whether written or
oral (in the form of reports, letters, charts, graphs, drawings, designs,
training and operational manuals, bills of materials, photographs and the like).

 

  h. “Licensed Technology” means all existing and new information, technical
data, Know-How or trade secrets which relate to the operation, repair and
maintenance of the Applicable Equipment that is owned or held by any Licensor or
any of the Licensors’ controlled group Affiliates; provided that Licensed
Technology shall not, for the avoidance of doubt, include any information,
technical data, Know-How, trade secrets or other Intellectual Property Rights
related to the manufacturing or production of the Applicable Equipment (or any
other Galaxy Devices) or with respect to any other Galaxy IP.

ARTICLE 2 - DISCLOSURE

Promptly after delivery of possession of any Applicable Equipment to Licensee or
any of its controlled group Affiliates at a location owned by Licensee or any of
its controlled group Affiliates or such other location as approved in advance by
the Licensors, the Licensors shall, to the extent that they have not already
done so, disclose and furnish to Licensee, in writing or other form acceptable
to Licensee, Licensed Technology which is then known or possessed by the
Licensors or any of their controlled group Affiliates.

ARTICLE 3 - GRANT

Subject to the terms and conditions of this Agreement, the Licensors hereby
grant, and shall cause their controlled group Affiliates (in each case to the
extent such Affiliates have such granting rights) to grant, Licensee and its
controlled group Affiliates an exclusive, perpetual, non-transferrable,
non-sublicenseable, royalty-free, fully paid, worldwide license to use and
otherwise exploit the Licensed Technology and the Galaxy IP only with respect to
the Applicable Equipment and only in the Field of Use; provided that, for the
avoidance of doubt, the exclusive nature of the license shall apply to the
production and packaging of products that are primarily and directly derived
from the fractionation of plasma (without taking into account clause (ii) of the
proviso to the Field of Use definition).

Notwithstanding the foregoing, the license and any other rights granted pursuant
to this Agreement shall extend only (except as permitted in accordance with the

 

3



--------------------------------------------------------------------------------

immediately following sentence) to the use of the Licensed Technology in
Applicable Equipment that is located at facilities listed on Schedule B that are
owned by Licensee or any of its controlled group Affiliates. Licensee hereby
covenants and agrees that it shall not at any time, except with the prior
written approval of the Licensors in their sole discretion, permit the
Applicable Equipment to be physically located in any facility other than those
facilities set forth on Schedule B (or, for so long as the Applicable Equipment
is located at any such facility, transfer the ownership of such facility to any
party that is not a controlled Affiliate of Licensee).

The Licensors also hereby grant (including on behalf of their applicable
controlled group Affiliates) to Licensee and its controlled group Affiliates,
and Licensee hereby accepts (including on behalf of its controlled group
Affiliates), a worldwide, non-exclusive, terminable, royalty-free license to use
the trademarks listed on Schedule C (the “Trademarks”) solely in a manner
consistent with the past practice of the Baxalta Business. Notwithstanding
anything to the contrary herein, Licensee and its controlled group Affiliates
shall not (i) register domain names that incorporate the Trademarks or use the
Trademarks in the address of any social media (e.g., Facebook, Twitter) or
similar or successor media or (ii) use the Trademarks in any trade name,
corporate name or “doing business as” name. Sections 2, 3, 4 and 8 of that
certain Trademark License Agreement, dated as of June 30, 2015 between Baxter
and Licensee (the “Trademark License Agreement”) shall be incorporated by
reference herein solely with respect to the license of the Trademarks described
in this paragraph; provided that such provisions of the Trademark License
Agreement for purposes of this paragraph shall be interpreted in order to give
the effect of those provisions to this paragraph and the Trademarks licensed
hereunder (including, for the avoidance of doubt, with references to Baxter
therein being changed to the Licensors hereunder, and with references to Baxalta
therein being changed to Licensee hereunder). The Trademark license granted in
this paragraph shall continue until the expiration or termination of that
portion of the Supply Agreement (or any agreement entered into in connection
therewith) pursuant to which the Licensors or any of their controlled group
Affiliates manufacture or supply products to the Licensee or any of its
controlled group Affiliates using any of the Round Lake Baxalta Equipment (or,
if earlier, upon the termination of this Agreement); provided that the Licensee
and its controlled group Affiliates shall be entitled to use existing materials
bearing the Trademarks that were produced in the ordinary course of business
prior to the conclusion of the term in the same manner as was permitted during
the term and shall not be required to recall or withdraw uses of the Trademarks
from the market; provided further that such use shall not continue beyond (i) 18
months with respect to materials other than inventory and materials that
accompany such inventory in the ordinary course of business and (ii) the
expiration date of any inventory having a shelf life (including the materials
that accompany such inventory in the ordinary course of business). At the end of
the term of the Trademark license granted pursuant to this paragraph, Licensee
shall, to the extent reasonably practical, cause to be destroyed, removed

 

4



--------------------------------------------------------------------------------

or obliterated all remaining materials (regardless of medium) controlled by
Licensee or any of its controlled group Affiliates on or in which any of the
Trademarks appear.

Licensee shall have the obligation to protect and cause its controlled group
Affiliates (and each Person to whom they intentionally or unintentionally allow
to access any Galaxy IP) to protect the Galaxy IP (including the Licensed
Technology and Trademarks) against any use that is not permitted by the terms of
this Agreement (or otherwise expressly agreed in writing by the Licensors).

ARTICLE 4 - FUTURE DEVELOPMENTS

The rights licensed and provided to Licensee and its controlled group Affiliates
hereunder shall include any improvements or developments falling within the
Field of Use and relating to the Applicable Equipment which are invented,
developed or otherwise acquired by any Licensor or any of the Licensors’
controlled group Affiliates. Any improvements or developments of any type or
kind which are invented, developed or otherwise acquired by Licensee or any of
its controlled group Affiliates with respect to the Galaxy IP or any Licensed
Technology shall be promptly disclosed to the Licensors, and the Licensors and
their controlled group Affiliates shall have (or the Licensors and Licensee
shall cooperate to ensure that they have) full ownership rights to such
improvements and developments, other than the license rights granted hereunder
with respect to the Galaxy IP and Licensed Technology (which shall include all
such improvements or developments to the extent of the Field of Use, so long as
such improvements or developments were not invented, developed or otherwise
acquired in violation of this Agreement). No party makes any express or implied
guarantee, representation or warranty (including with respect to usability) with
respect to any improvement or development described in this Article 4.

ARTICLE 5 – MAINTENANCE OF LICENSED RIGHTS

Subject to the remainder of this Article 5, the Licensors shall have the sole
right, but not the obligation, to maintain, enforce and defend the Galaxy IP
(including the Licensed Technology and the Trademarks) at the Licensors’ sole
cost and expense (except to the extent payable by Licensee in connection with a
breach or violation of this Agreement or any other agreement). Licensee shall
promptly notify the Licensors if it becomes aware of any violation or potential
violation by Licensee or any other party (including any current or former
employee, contractor or other representative of Licensee or any of its
Affiliates), and in any such case shall cooperate with the Licensors to
maintain, enforce and defend the Galaxy IP (including the Licensed Technology
and the Trademarks), including by taking all such actions (including seeking
injunction or other equitable remedies) as may be reasonably requested by the
Licensors and by adding one or more of the Licensors as a party to any such
action in respect thereof if requested by the Licensors (to the extent permitted
by applicable Law).

 

5



--------------------------------------------------------------------------------

Licensor shall have the right to request certification from an authorized
officer of Licensee from time to time (but not more than twice per calendar
year) of compliance with the terms of this Agreement.

ARTICLE 6 - CONFIDENTIALITY

Sections 6.08 and 6.09 of the Separation Agreement shall be incorporated by
reference herein as though included in this Agreement (but for this purpose,
only to the extent applicable to this Agreement, and not to the Separation
Agreement or any other Ancillary Agreement).

ARTICLE 7 - EFFECTIVE DATE AND TERM; TERMINATION

This Agreement will become effective on the date of this Agreement and shall
continue in full force and effect until such time as all of the Licensed
Technology is no longer protected by any Intellectual Property Rights or other
rights anywhere in the world, unless terminated earlier in accordance with this
Article 7.

This Agreement and the license granted hereunder may be terminated by (i) the
Licensors if Licensee breaches any of its material obligations under this
Agreement and fails to cure such breach within forty-five (45) days following
receipt of written notice from any Licensor, or such other reasonable period of
time as agreed upon in writing by the parties; (ii) the Licensors, if this
Agreement is assigned by Licensee, other than as expressly permitted hereunder
or with the Licensors’ prior approval; or (iii) the Licensee at any time upon
written notice to the Licensors.

To the extent permitted under applicable Law, this Agreement may be terminated
by the Licensors by giving Licensee written notice thereof in the event Licensee
(or, with respect to any license rights held by any of its controlled group
Affiliates, such Affiliates) makes a general assignment for the benefit of its
creditors, or proceedings of a case are commenced in any court of competent
jurisdiction by or against such party seeking (i) such party’s reorganization,
liquidation, dissolution, insolvency, arrangement or winding up, or the
composition or readjustment of its debts, (ii) the appointment of a receiver,
manager, judicial manager or administrator for or over such party’s property, or
(iii) similar relief in respect of such party under any law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debt, and, in each case, such proceedings shall continue undismissed, or an
order with respect to the foregoing shall be entered and continue unstated, for
a period of more than one hundred eighty (180) days.

 

6



--------------------------------------------------------------------------------

Termination of this Agreement for any reason shall be without prejudice to any
other remedies which either party may then or thereafter have hereunder or
otherwise.

At any time on or after the termination of this Agreement, or at any time when
the Licensors have the right to terminate this Agreement in accordance with its
terms, Baxter shall have the right to repurchase (or permit any of its
controlled group Affiliates to purchase) any or all of the Applicable Equipment
from time to time at Licensee’s then-current net book value (measured without
taking into account any write-down or write-off necessitated by the termination
of the license rights granted hereunder) applicable to such Applicable
Equipment. If Baxter chooses to exercise such right, it shall notify Licensee in
writing, and Licensee shall promptly (and in any event within fifteen (15) days)
provide Baxter with the net book value (subject to the immediately preceding
sentence, determined in accordance with Licensee’s ordinary course accounting
principles and methodologies) for the Applicable Equipment. Upon receipt of such
net book value information, Baxter shall within fifteen (15) days notify
Licensee whether it intends to proceed with the purchase of some or all of the
Applicable Equipment at such price. If Baxter determines that it will proceed
with the purchase of such applicable equipment, the purchase price shall be paid
by wire transfer with immediately available funds, and Licensee shall ensure
that the Applicable Equipment is available for transfer to Baxter without any
lien or encumbrance. Licensee shall cooperate with Baxter in the transfer and
physical relocation of the Applicable Equipment to Baxter (it being understood
and agreed that any such purchase will require Baxter to take possession of the
Applicable Equipment at a facility of its selection); provided that disassembly,
crating and shipping shall be managed by Baxter (with Baxter and Licensee
working jointly, at Baxter’s cost (except in the case of a termination of this
Agreement resulting from the breach or bankruptcy-related event of Licensee, in
which case at Licensee’s cost), to take such actions as are necessary to allow
Baxter to physically remove the Applicable Equipment from Licensee’s facility as
promptly as practicable). Licensee shall not at any time take any actions with
respect to the repairs and maintenance or other treatment of the Applicable
Equipment that is intended to diminish the value of such Applicable Equipment in
the hands of Licensors of Licensee, except that destruction or disposal shall be
permitted if in accordance with the immediately following paragraph.

Licensee shall provide at least ninety (90) days’ notice of any plan to destroy
or dispose of any Applicable Equipment, and any such destruction or disposal
shall occur only in a manner to be reasonably agreed by the Licensors (such
agreement not to be unreasonably withheld or delayed); provided that Baxter may
elect on or prior to the date that is ninety (90) days after such notice to
repurchase (or permit any of its controlled group Affiliates to purchase) any or
all of the Applicable Equipment at Licensee’s then-current net book value
(measured without taking into account any write-down or write-off necessitated
by such destruction or disposal) applicable to such Applicable Equipment. If
Baxter chooses to exercise such right, it shall notify Licensee in writing, and
Licensee shall promptly (and in

 

7



--------------------------------------------------------------------------------

any event within fifteen (15) days) provide Baxter with the net book value
(subject to the immediately preceding sentence, determined in accordance with
Licensee’s ordinary course accounting principles and methodologies) for the
Applicable Equipment. Upon receipt of such net book value information, Baxter
shall within fifteen (15) days notify Licensee whether it intends to proceed
with the purchase of some or all of the Applicable Equipment at such price. If
Baxter determines that it will proceed with the purchase of such applicable
equipment, the purchase price shall be paid by wire transfer with immediately
available funds, and Licensee shall ensure that the Applicable Equipment is
available for transfer to Baxter without any lien or encumbrance. Licensee shall
cooperate with Baxter in the transfer and physical relocation of the Applicable
Equipment to Baxter (it being understood and agreed that any such purchase will
require Baxter to take possession of the Applicable Equipment at a facility of
its selection); provided that disassembly, crating and shipping shall be managed
by Baxter (with Baxter and Licensee working jointly, at Baxter’s cost (except in
the event that this Agreement has been terminated due to the breach or
bankruptcy-related event of Licensee, in which case at Licensee’s cost), to take
such actions as are necessary to allow Baxter to physically remove the
Applicable Equipment from Licensee’s facility as promptly as practicable).

ARTICLE 8 - BANKRUPTCY

All Licensed Technology and licenses granted under or pursuant to this Agreement
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, licenses of rights to “intellectual property” as defined under
Section 101 of the U.S. Bankruptcy Code. Licensee agrees (including on behalf of
each of its controlled group Affiliates) that each of them as a licensee of such
rights under this Agreement, as applicable, shall retain and may fully exercise
all of their rights and elections under the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction. The parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or
against any Licensor (or any Licensor’s controlled group Affiliates that own or
hold any of the Licensed Technology) under the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, the Licensee shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the Licensee’s possession, shall be promptly delivered
to it: (i) upon the Licensors’ receipt of a notice from Licensee requesting such
information, unless one or more Licensors elect to continue to perform all of
the Licensors’ obligations under this Agreement; or (ii) if not delivered under
clause (i) above, following the rejection of this Agreement by or on behalf of
such Licensor or any of its controlled group Affiliates upon receipt of a notice
from Licensee requesting such information

 

8



--------------------------------------------------------------------------------

ARTICLE 9 – ASSIGNMENT; SALE OF BUSINESS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

Licensee shall not assign, subcontract, sublicense, transfer, or otherwise
dispose of its rights, duties or obligations under this Agreement without the
prior written consent of each Licensor, which may be granted or refused in the
Licensors’ sole discretion, except that Licensee may assign the Agreement in
connection with (i) a sale of all or substantially all of the assets of the
plasma-derived products business of Licensee and its controlled group Affiliates
so long as Licensee remains directly liable for all obligations hereunder and
the assignee assumes all the obligations of Licensee thereto or (ii) a sale of a
product line including the facility or facilities at which any Applicable
Equipment is located, so long as Licensee remains directly liable for all
obligations hereunder and the assignee assumes all the obligations of Licensee
thereto; provided that, in each case, the assignment rights permitted hereunder
shall not allow the Applicable Equipment to be physically located to a different
facility unless approved by each Licensor in the Licensors’ sole discretion.

Each Licensor may assign the Agreement in whole in connection with (i) a sale of
all or substantially all of the assets of such Licensor so long as such Licensor
remains directly liable for all obligations hereunder and the assignee assumes
all the obligations of such Licensor thereto or (ii) a sale of a product line or
other part of the business including the ownership of any or all of the Licensed
Technology, so long as such Licensor remains directly liable for all obligations
hereunder and the assignee assumes all of the obligations of such Licensor
thereto.

ARTICLE 10 – COMPLIANCE WITH LAWS

Licensee shall ensure that its and its controlled group Affiliates’ use of the
Licensed Technology shall comply in all respects with applicable Laws. In the
event that the Law of a particular jurisdiction includes additional requirements
that are necessary to prevent any of the Licensed Technology from becoming
invalid or unenforceable, then, at the request of a party, each other party
shall reasonably cooperate to assist in implementing or otherwise reasonably
satisfying such requirements, and the requesting party shall reimburse each
other party for its reasonable costs and expenses incurred in connection
therewith

ARTICLE 11 – SURVIVAL OF COVENANTS

Except as expressly set forth in this Agreement, the covenants and other
agreements contained in this Agreement, and liability for the breach of any
obligations contained herein or therein, shall survive the term of this
Agreement and shall remain in full force and effect thereafter; provided that
the grant of the license itself (including, for the avoidance of doubt,
exclusivity related thereto) shall not survive the termination of this
Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE 12 – DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

EACH LICENSOR (ON BEHALF OF ITSELF AND EACH OF ITS CONTROLLED GROUP AFFILIATES)
AND LICENSEE (ON BEHALF OF ITSELF AND EACH OF ITS CONTROLLED GROUP AFFILIATES)
UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PARTY TO
THIS AGREEMENT OR OTHERWISE, IS: (X) REPRESENTING OR WARRANTING TO ANY OTHER
PARTY IN ANY WAY AS TO (I) THE RIGHTS OR ASSETS LICENSED AS CONTEMPLATED HEREBY;
(II) ANY APPROVALS OR NOTIFICATIONS REQUIRED IN CONNECTION HEREWITH OR
THEREWITH; (III) THE VALUE OR FREEDOM FROM ANY SECURITY INTERESTS OF, OR ANY
OTHER MATTER CONCERNING, ANY ASSETS OF SUCH PARTY; OR (IV) THE ABSENCE OR
PRESENCE OF ANY DEFENSES TO OR RIGHT OF SETOFF AGAINST OR FREEDOM FROM
COUNTERCLAIM WITH RESPECT TO ANY PROCEEDING OR OTHER ASSET OF EITHER PARTY; OR
(Y) MAKING ANY OTHER REPRESENTATIONS OR GRANTING ANY WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE. EACH
PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY PATENTS, TRADEMARKS, OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES. EXCEPT AS MAY EXPRESSLY BE SET
FORTH IN THIS AGREEMENT, ALL SUCH RIGHTS OR ASSETS ARE BEING LICENSED ON AN “AS
IS,” “WHERE IS” BASIS AND THE RESPECTIVE LICENSEES SHALL BEAR THE ECONOMIC AND
LEGAL RISKS RELATED THERETO.

Each Licensor (on behalf of itself and each of its controlled group Affiliates)
and Licensee (on behalf of itself and each of its controlled group Affiliates)
further understands and agrees that if the disclaimer of express or implied
representations and warranties contained in this Article 12 is held
unenforceable or is unavailable for any reason under the laws of any
jurisdiction outside the United States or if, under the laws of a jurisdiction
outside the United States, both parties (or any of their respective controlled
group Affiliates) are jointly or severally liable for any liability with respect
thereto, then the parties intend that, notwithstanding any provision to the
contrary under the laws of such foreign jurisdictions, the provisions of this
Agreement (including the disclaimer of all representations and warranties) shall
prevail for any and all purposes among the parties hereto and their respective
controlled group Affiliates.

 

10



--------------------------------------------------------------------------------

ARTICLE 13 – AMENDMENTS

No provisions of this Agreement shall be deemed amended, supplemented or
modified unless such amendment, supplement or modification is in writing and
signed by an authorized representative of the Licensors and Licensee. No
provisions of this Agreement shall be deemed waived unless such waiver is in
writing and signed by the authorized representative of each party against whom
it is sought to be enforced.

ARTICLE 14 – MISCELLANEOUS

Section 2.07 and Articles VII and IX of the Separation Agreement are hereby
incorporated into this Agreement by reference as though included in this
Agreement (but for this purpose, only to the extent applicable to this
Agreement, and not to the Separation Agreement or any other agreement); provided
that any specific provision of this Agreement shall control in the event of any
conflict with such sections of the Separation Agreement; provided further that
all sections and provisions of the Separation Agreement incorporated by
reference in this Agreement shall be interpreted wherever possible in a manner
fulfilling the purpose of such provision of the Separation Agreement as applied
to this Agreement, taking into account the context.

Notwithstanding the foregoing, any notice required hereunder shall be given, in
addition to the notices required under Section 9.05 of the Separation Agreement,
to the Licensors and Licensee at the following addresses. Licensors and Licensee
shall be permitted to change the addresses set forth below in the same manner as
the parties to the Separation Agreement are permitted to notify the other of a
change of address under the Separation Agreement.

If to Licensors:

c/o Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois USA 60015

Attn: General Counsel

E-mail: general_counsel@baxter.com

If to Licensee:

Baxalta Incorporated

One Baxter Parkway

Deerfield, Illinois USA 60015

Attn: General Counsel

E-mail: general_counsel@baxalta.com

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first written above.

 

BAXTER INTERNATIONAL INC. Signed:

/s/ James K. Saccaro

Name:

James K. Saccaro

Title:

Corporate Vice President

Date:

June 30, 2015

BAXTER HEALTHCARE SA Signed:

/s/ Bernhard Kaumanns

Name:

Bernhard Kaumanns

Title: Medical Director Date:

June 30, 2015

Signed:

/s/ Angela Gürtler

Name:

Angela Gürtler

Title:

HR Business Partner

Date:

June 30, 2015

BAXALTA INCORPORATED Signed:

/s/ Robert J. Hombach

Name:

Robert J. Hombach

Title:

Corporate Vice President and Chief Financial Officer

Date:

June 30, 2015



--------------------------------------------------------------------------------

Schedule A

Round Lake Baxalta Equipment

 

Asset
Number      Tag Number      Description        34210604       HWL1055400     
Process Galaxy Machine SFS2      40024688       BWM1002500      Process Galaxy
Machine SFS16      40024689       BWM1002600      Process Galaxy Machine SFS17
     76560       BWM1017100      Process Galaxy Machine SFS18      34209963   
   IVS1528300      Process Galaxy Machine SFS2 –   



--------------------------------------------------------------------------------

Schedule B

Applicable Equipment – Agreed Facilities

 

1. 25212 W. Illinois Route 120, Round Lake, Illinois (facility currently owned
by Baxter or applicable Baxter Subsidiary)

 

2. Covington, Georgia facility currently under construction and anticipated to
begin production in 2018 and to be owned by Baxalta or applicable Baxalta
Subsidiary

 

3. Single facility in Western Europe owned by Baxalta or applicable Baxalta
Subsidiary to be agreed upon by the Transition Committee



--------------------------------------------------------------------------------

Schedule C

Trademarks

 

1. Galaxy